 1   BRYAN A. MERRYMAN (SBN 134357)                          Brian J. Dunne (SBN 275689)
     bmerryman@whitecase.com                                 PIERCE BAINBRIDGE BECK PRICE &
 2   CATHERINE S. SIMONSEN (SBN 307325)                      HECHT LLP
     catherine.simonsen@whitecase.com                        355 S. Grand Avenue, 44th Floor
 3   WHITE & CASE LLP                                        Los Angeles, CA 90071
     555 S. Flower Street, Suite 2700                        Telephone: (213) 262-9333
 4   Los Angeles, CA 90071-2433                              Facsimile: (213) 279-2008
     Telephone: (213) 620-7700                               Email: bdunne@piercebainbridge.com
 5   Facsimile: (213) 452-2329
                                                             Harmett K. Dhillon (SBN 207873)
 6   BIJAL V. VAKIL (SBN 192878)                             DHILLON LAW GROUP
     bvakil@whitecase.com                                    177 Post Street, Suite 700
 7   JEREMY OSTRANDER (SBN 233489)                           San Francisco, CA 94108
     jostrander@whitecase.com                                Telephone: (415) 433-1700
 8   HALLIE KIERNAN (SBN 313541)                             Facsimile: (415) 520-6593
     hallie.kiernan@whitecase.com                            Email: harmeet@dhillonlaw.com
 9   WHITE & CASE LLP
     3000 El Camino Real                                     Attorneys for Plaintiffs Sharidan L. Stiles and
10   Two Palo Alto Square, Suite 900                         Stiles 4 U, Inc.
     Palo Alto, CA 94306
11   Telephone: (650) 213-0300
     Facsimile: (650) 213-8158
12
     STEFAN M. MENTZER (admitted pro hac vice)
13   smentzer@whitecase.com
     WHITE & CASE LLP
14   1221 Avenue of the Americas, Floor 49
     New York, NY 10020
15   Telephone: (212) 819-8200
     Facsimile: (212) 354-8113
16
     Attorneys for Defendant
17   Walmart Inc.
18

19                                UNITED STATES DISTRICT COURT
20                               EASTERN DISTRICT OF CALIFORNIA
21

22   SHARIDAN STILES, an individual, STILES 4                Case No. 2:14-cv-02234-MCE-CMK
     U, INC., a California corporation,
23                                                           STIPULATION AND ORDER TO
                      Plaintiffs,                            SHORTEN TIME FOR HEARING
24                                                           ON WALMART’S MOTION TO
            v.                                               ENFORCE THE COURT’S ORDER
25                                                           REGARDING DEPOSITIONS
     WALMART INC., and AMERICAN                              AND/OR FOR PROTECTIVE
26   INTERNATIONAL INDUSTRIES,                               ORDER (ECF NO. 332)
27                    Defendants.
28
                                             STIPULATION TO SHORTEN TIME FOR HEARING ON WALMART’S MOTION
                               TO ENFORCE COURT’S ORDER REGARDING DEPOSITIONS AND/OR FOR PROTECTIVE ORDER
                                                                                Case No. 2:14-cv-02234-MCE-CMK
 1          Plaintiffs Sharidan Stiles and Stiles 4 U, Inc. (“plaintiffs”) and defendant Walmart Inc.

 2   (“Walmart”) (together, the “parties”), by and through their respective counsel, hereby stipulate as

 3   follows:

 4          WHEREAS, on January 27, 2020, plaintiffs served defendants with notices of depositions

 5   of Jeanne Helfrich for February 11, 2020, and Robin Foshee for February 13, 2020; and

 6          WHEREAS, the parties dispute whether plaintiffs are entitled to take the depositions of

 7   Ms. Helfrich and Ms. Foshee; and

 8          WHEREAS, the deadline to complete all fact depositions in this case is February 15,

 9   2020; and

10          WHEREAS, Walmart has filed a Motion to Enforce the Court’s Order Regarding

11   Depositions and/or for Protective Order (ECF No. 332) (“Motion”); and

12          WHEREAS, the parties have agreed to a schedule re: briefing of the joint statement re:

13   Walmart’s Motion whereby Walmart agreed to serve plaintiffs with its portion of the joint

14   statement by Tuesday, January 28, 2020, and plaintiffs agreed to serve Walmart with their portion

15   of the joint statement by Friday, January 31, 2020, for filing on Friday, January 31, 2020; and

16          WHEREAS, the parties agree that advancing the hearing on the Motion to February 5,

17   2020, best serves the interests of the Court and the parties in that advancing the hearing to

18   February 5, 2020 will allow the Court to resolve Walmart’s Motion prior to the noticed deposition

19   dates for Ms. Helfrich and Ms. Foshee of February 11, and February 13, 2020, respectively.

20          THEREFORE, THE PARTIES, BY AND THROUGH THEIR RESPECTIVE

21   UNDERSIGNED COUNSEL, HEREBY STIPULATE, AND THE COURT ORDERS

22   AS FOLLOWS:

23          The parties shall file on January 31, 2020, their joint statement re: discovery disagreement

24   re: Walmart’s Motion; and

25          The time for hearing the Motion is shortened to February 5, 2020. The Court will hear

26   argument on the Motion on February 5, 2020.

27

28
                                             STIPULATION TO SHORTEN TIME FOR HEARING ON WALMART’S MOTION
                               TO ENFORCE COURT’S ORDER REGARDING DEPOSITIONS AND/OR FOR PROTECTIVE ORDER
                                                     -1-                        Case No. 2:14-cv-02234-MCE-CMK
                                                   Respectfully submitted,
 1

 2   Dated: January 29, 2020                       WHITE & CASE LLP

 3
                                                   /s/ Bryan A. Merryman
 4                                                 Bryan A. Merryman (SBN 134357)
                                                   WHITE & CASE LLP
 5                                                 555 S. Flower Street, Suite 2700
                                                   Los Angeles, CA 90071-2433
 6                                                 Telephone: (213) 620-7700
                                                   Facsimile: (213) 452-2329
 7                                                 Email: bmerryman@whitecase.com

 8                                                 Attorneys for Defendant Walmart Inc.

 9
     Dated: January 29, 2020                       PIERCE BAINBRIDGE BECK PRICE
10                                                 & HECHT LLP
11
                                                   /s/ Brian J. Dunne
12                                                 Brian J. Dunne (SBN 275689)
                                                     (as authorized on January 28, 2020)
13                                                 PIERCE BAINBRIDGE BECK PRICE &
                                                   HECHT LLP
14                                                 355 S. Grand Avenue, 44th Floor
                                                   Los Angeles, CA 90071
15                                                 Telephone: (213) 262-9333
                                                   Facsimile: (213) 279-2008
16                                                 Email: bdunne@piercebainbridge.com

17                                                 DHILLON LAW GROUP

18                                                 Harmeet K. Dhillon
                                                   DHILLON LAW GROUP
19                                                 177 Post Street, Suite 700
                                                   San Francisco, CA 94108
20                                                 Telephone: (415) 433-1700
                                                   Facscimile: (415) 520-6593
21                                                 Email: harmeet@dhillonlaw.com

22                                                 Attorneys for Plaintiffs Sharidan L. Stiles and
                                                   Stiles 4 U, Inc.
23

24

25

26
27

28
                                             STIPULATION TO SHORTEN TIME FOR HEARING ON WALMART’S MOTION
                               TO ENFORCE COURT’S ORDER REGARDING DEPOSITIONS AND/OR FOR PROTECTIVE ORDER
                                                     -2-                        Case No. 2:14-cv-02234-MCE-CMK
     PURSUANT TO STIPULATION OF THE PARTIES, IT IS ORDERED AS FOLLOWS:
 1
           1. The parties’ Joint Statement re Discovery Dispute shall be filed on or before 5:00
 2            p.m. on January 31, 2020.
           2. The matter is set for hearing on February 5, 2020, at 10:00 a.m. before the
 3            undersigned in Redding, California.
           3. The parties are notified that, upon the filing of the Joint Statement, the court
 4            may determine in its discretion that the matter is appropriate for decision
              without a hearing.
 5         4. If the hearing is not vacated, personal appearances of counsel for Walmart and
              plaintiffs are required.
 6

 7
     Dated: January 30, 2020
 8                                                        ____________________________________
                                                          DENNIS M. COTA
 9
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                             STIPULATION TO SHORTEN TIME FOR HEARING ON WALMART’S MOTION
                               TO ENFORCE COURT’S ORDER REGARDING DEPOSITIONS AND/OR FOR PROTECTIVE ORDER
                                                     -3-                        Case No. 2:14-cv-02234-MCE-CMK
